Name: Commission Regulation (EEC) No 1625/90 of 15 June 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities16. 6 . 90 No L 152/53 COMMISSION REGULATION (EEC) No 1625/90 of 15 June 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (?), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1 536/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1 574/90 Q, as amended by Regulation (EEC) No 1603/90 (8); Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1475/90 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (9) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower will be confirmed or replaced as from 16 June 1990 to take into account prices and related measures for the 1990/ 1991 marketing year and the appli ­ cation of the system of maximum guaranteed quantities for colza and rape seed for this marketing year. Article 2 This Regulation shall enter into force on 16 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1990 . For the Commission Ray MAC SHARRY Member of -the Commission (&gt;) OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2) OJ No L 280, 29 . 9 . 1989, p . 2 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . 0 OJ No L 145, 8 . 6. 1990, p . 8 . 0 OJ No L 167, 25 . 7. 1972, p . 9 . ( «) OJ No L 197, 26. 7. 1988 , p . 10 . 0 OJ No L 149, 13 . 6 . 1990, p . 11 . (8) OJ No L 151 , 15 . 6. 1990, p . 34. 0 OJ No L 266, 28 . 9 . 1983, p . 1 . (10) OJ No L 53 , 1 . 3 . 1986, p . 47 . (") OJ No L 183, 3 . 7. 1987, p . 18 . No L 152/54 Official Journal of the European Communities 16. 6. 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current . 6 1st period 7 0 2nd period 8 0 3rd period 9 (&gt;) 4th period ioo 5th period 110 1 . Gross aids (ECU) :  Spain 1,1.70 ¢ 1,750 1,750 1,750 1,750 1,750  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 28,750 23,642 23,734 24,012 23,453 23,213 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 68,10 55,35 55,56 56,23 54,92 54,51  Netherlands (Fl) 75,84 62,36 62,61 63,34 . 61,87 61,42  BLEU (Bfrs/Lfrs) 1 388,25 1 141,60 1 146,04 1 159,47 - 1 132,47 1 120,89  France (FF) - 219,64 185,63 186,36 188,54 184,15 182,26  Denmark (Dkr) 256,74 211,12 211,95 214,43 209,44 207,29  Ireland ( £ Irl) 24,445 20,661 20,741 20,984 20,496 20,284  United Kingdom ( £) 18,907 17,746 17,794 17,986 17,521 17,196  Italy (Lit) 48 312 41 413 41 574 42 061 41 082 40 662  Greece (Dr) 5 098,62 4 934,70 4 924,78 4 957,49 4 825,46 4 646,02 (b) Seed harvested in Spain and \ \ processed : \ \ \  in Spain (Pta) 178,89 267,57 267,57 267,57 267,57 267,57  in another Member State (Pta) 4 147,35 3 491,59 3 500,98 3 534,40 3 452,66 3 401,54 (c) Seed harvested in Portugal and \ processed : Il Il  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 946,31 5 181,24 5 189,72 5 219,76 5 102,54 4 990,97 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 16 . 6 . 90 Official Journal of the European Communities No L 152/55 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 6 1st period 7 (') 2nd period 8 (') 3rd period 9 (&gt;) 4th period loo 5th period 110 1 . Gross aids (ECU) : I  Spain 3,670 4,250 4,250 4,250 4,250 4,250  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 31,250 26,142 26,234 26,512 25,953 25,713 2 . Final aids : l \ (a) Seed harvested and i processed in I I I  Federal Republic of Germany (DM). 74,00 61,20 61,42 62,08 60,78 60,37  Netherlands (Fl) 82,43 68,96 69,20 69,94 68,46 68,01  BLEU (Bfrs/Lfrs) 1 508,97 1 262,32 1 266,76 1 280,18 1 253,19 1 241,60  France (FF) 238,88 205,26 205,98 208,17 203,78 201,89  Denmark (Dkr) 279,06 233,45 234,27 236,75 231,76 229,62  Ireland ( £ Irl) 26,587 22,845 22,926 23,169 22,680 22,468  United Kingdom ( £) 20,667 19,694 19,743 19,935 19,470 19,145  Italy (Lit) 52 562 45 792 45 953 46 440 45 461 45 041  Greece (Dr) 5 578,55 5 478,06 5 468,14 5 500,84 5 368,81 5 189,38 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 561,13 649,81 649,81 649,81 649,81 649,81  in another Member State (Pta) 4 529,59 3 873,83 3 883,22 3 916,64 3 834,90 3 783,78 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 499,40 517,26 517,26 517,26 517,26 517,26  in another Member State (Esc) 6 445,71 5 698,49 5 706,98 5 737,01 5 619,80 5 508,22 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. No L 152/56 Official Journal of the European Communities 16 . 6 . 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 6 1st period 7 2nd period 8 (') 3rd period 9 (') 4th period io o 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 6,890 0,000 37,214 6,890 0,000 37,014 8,600 0,000 30,919 8,600 0,000 31,250 8,600 0,000 32,547 2. Final aids : \ I (a) Seed harvested and processed in (2) :  Federal' Republic of Germany (DM) Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF) ;  Denmark (Dkr)  Ireland ( £Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 88,11 98,16 1 796,95 284,55 332,32 31,671 24,678 62 621 6 663,95 87,65 97,64 1 787,29 282,98 330,54 31,496 24,512 62 271 6 606,04 72,39 81,56 1 492,98 242,77 276,1 1 27,020 23,271 54 160 6 445,42 73,18 82,43 1 508,97 245,37 279,06 27,309 23,500 54 740 6 484,86 76,21 85,85 1 571,60 255,55 290,65 28,443 24,580 57012 6 791,20 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 4 757,14 1 053,45 4728,06 1 314,91 4 096,13 1 314,91 4 135,82 1 314,91 4 325,46 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 8 247,86 8 067,59 0,00 8 205,56 8 026,21 0,00 7 289,16 7 129,84 0,00 7 326,68 7 166,55 0,00 7 604,72 7 438,50 3 . Compensatory aids :  in Spain (Pta) 4 732,57 4 703,49 4 070,74 4 110,43 4 298,85 4. Special aid :  in Portugal (Esc) 8 067,59 8 026,21 7 129,84 7 166,55 7 438,50 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 6 1st period ; 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM 2,055660 2,051790 2,048060 2,044390 2,044390 2,035470 Fl 2,312880 2,309080 2,305210 2,301290 2,301290 2,290420 Bfrs/Lfrs 42,278100 42,259100 42,237800 42,205300 42,205300 42,086300 FF 6,926830 6,923640 6,920780 6,919310 6,919310 6,913160 Dkr 7,832540 7,835570 7,838740 7,838790 7,838790 7,838820 £Irl 0,766937 0,767076 0,767662 0,767986 0,767986 - 0,770909 £ 0,719512 0,722226 0,724934 0,727466 0,727466 0,734412 Lit 1 510,83  1 512,24 1 513,42 1 514,40 1 514,40 1 517,80 Dr 201,30800 203,29300 205,33800 - 207,49600 207,49600 214,83900 Esc 180,65500 181,34100 182,21800 183,98500 183,98500 187,57700 Pta 127,33900 127,79200 128,20700 128,62700 128,62700 129,60000